 1

 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9   DEBRA RISLEY, et al.,                               Case No. 2:20-cv-001744-AWI-SAB

10                  Plaintiff,                           ORDER DIRECTING CLERK OF COURT
                                                         TO CLOSE CASE AND ADJUST THE
11           v.                                          DOCKET TO REFLECT VOLUNTARY
                                                         DISMISSAL PURSUANT TO RULE 41(a)
12   BOSTON SCIENTIFIC CORPORATION, et                   OF THE FEDERAL RULES OF CIVIL
     al.,                                                PROCEDURE
13
                    Defendants.                          (ECF No. 132)
14

15

16          On July 14, 2021, a stipulation was filed by Plaintiffs and the remaining Defendants in

17 this action, dismissing this action with prejudice and with each party to bear its own costs and

18 fees. (ECF No. 132.) In light of the stipulation of the parties, this action has been terminated,

19 Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997),
20 and has been dismissed with prejudice and without an award of costs or attorneys’ fees.

21          Accordingly, the Clerk of the Court is HEREBY ORDERED to CLOSE the file in this

22 case and adjust the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

23
     IT IS SO ORDERED.
24

25 Dated:      July 15, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28

                                                     1
